UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6564


DAVID M. KISSI,

                  Plaintiff - Appellant,

             v.

PETER J. MESSITTE,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-03360-RWT)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David      M.    Kissi     appeals    the     district        court’s       order

dismissing       as   frivolous        his   complaint         against     United    States

District Court Judge Peter J. Messitte.                         We have reviewed the

record    and    find    no     reversible       error.         Accordingly,        we   deny

Kissi’s motion for appointment of counsel and motion for stay

and     affirm    for    the       reasons   stated       by    the     district     court.

Kissi v.     Messitte,         No.    08:08-cv-03360-RWT          (D.      Md.    Jan.    30,

2009).     We dispense with oral argument because the facts and

legal    contentions         are     adequately    presented          in   the    materials

before    the    court       and     argument    would    not     aid      the   decisional

process.

                                                                                   AFFIRMED




                                             2